Hill, C. J.
The only question raised in this case is fully controlled by the repeated decisions of this court and of the Supreme Court to the effect that where it is jiroved that money was given to the accused to buy intoxicating liquor, and subsequently he delivered the liquor to the person who gave him the money with which to buy it, a prima facie case of guilt is established, and the burden is cast upon him to prove that he was not the seller, had no interest in the sale, and acted solely as the agent of the purchaser. Holt v. State, 7 Ga. App. 77 (66 S. E. 279); Highsmith v. Waycross, 7 Ga. App. 611 (67 S. E. 677), and cases . there cited. Whether this burden is successfully carried is a question of fact to be determined by the jury. Where more than one transaction is proved by the State, this burden relates to all of them.

Judgment affirmed.